         Case 4:18-cv-01885-HSG Document 918 Filed 10/25/19 Page 1 of 1


Bruce Genderson (pro hac vice)                      Matthew S. Warren
Kevin Hardy (pro hac vice)                          Erika H. Warren
Aaron Maurer (pro hac vice)                         WARREN LEX LLP
David Krinsky (pro hac vice)                        2261 Market Street, No. 606
Andrew Trask (pro hac vice)                         San Francisco, California, 94114
Kyle Thomason (pro hac vice)                        +1 (415) 895-2940
WILLIAMS & CONNOLLY LLP                             +1 (415) 895-2964 facsimile
725 Twelfth Street, N.W.                            18-1885@cases.warrenlex.com
Washington, D.C., 20005
+1 (202) 434-5000
+1 (202) 434-5029 facsimile
viceroy@wc.com


Attorneys for Non-Party Google LLC



                             UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
_________________________________________
                                         )     Case No. 4:18-cv-1885-HSG-EDL
IN RE KONINKLIJKE PHILIPS                )
PATENT LITIGATION                        )     JURY TRIAL DEMANDED
                                         )
                                         )     EXHIBITS TO DECLARATION OF
                                         )     MATTHEW S. WARREN REGARDING
                                         )     [878, 890, 893, 899, 904, 906]
                                         )     ADMINISTRATIVE MOTIONS TO FILE
                                         )     UNDER SEAL PAPERS IN SUPPORT OF
                                         )     REPLY MOTIONS FOR SUMMARY
                                         )     JUDGMENT AND MOTIONS TO EXCLUDE
                                         )     OPINIONS OF EXPERT WITNESSES
                                         )
_________________________________________)     Judge: Hon. Haywood S. Gilliam, Jr.




                                                               Case No. 4:18-cv-1885-HSG-EDL
                      EXHIBITS TO DECLARATION OF MATTHEW S. WARREN REGARDING MOTIONS TO SEAL
